ORDER
HARVEY B. GOLDBERG of FORT MYERS, FLORIDA, who was admitted to the bar of this State in 1963, having entered a plea of guilty to a single count of filing a fraudulent statement with a federally insured financial institution, in violation of 18 U.S.C.A. 1014, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), HARVEY B. GOLDBERG is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him *443and until the further Order of this Court, effective immediately; and it is further
ORDERED that HARVEY B. GOLDBERG be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HARVEY B. GOLDBERG comply with Rule 1:20-20 dealing with suspended attorneys.